   CaseCase
        1:20-sc-03082-BAH
             1:20-sc-03082-BAH
                            Document
                                Document
                                     4 *SEALED*
                                         6-1 FiledFiled
                                                  05/18/21
                                                        03/19/21
                                                             PagePage
                                                                  1 of 21 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE GRAND JURY SUBPOENA
 GJ2020111968168 AND APPLICATION OF               SC No. 21-sc-3082
 THE UNITED STATES OF AMERICA FOR
 AN ORDER PURSUANT TO 18 U.S.C. §                 Filed Under Seal
 2705(B)


                  UNITED STATES’ MEMORANDUM IN OPPOSITION

       The United States of America, by and through its undersigned counsel, respectfully submits

under seal this memorandum in opposition to Twitter, Inc.’s motion to quash grand jury subpoena

and to vacate nondisclosure order.

       On March 17, 2021, counsel for the United States informed counsel for Twitter, Inc. that

the grand jury subpoena at issue is withdrawn. The term of the nondisclosure order has ended. As

there is no dispute between the parties, Twitter, Inc.’s motion should be denied as moot.

       .

                                                   Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  ACTING U.S. ATTORNEY
                                                  D.C. BAR NO. 415793


Date: March 19, 2021                           By: /s/ Michael J. Friedman
                                                  Michael J. Friedman
                                                  Assistant United States Attorney
                                                  NY Bar Number 4297461
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W., Room #11-439
                                                  Washington, D.C. 20530
                                                  Telephone: 202-252-6765
                                                  Email: Michael.Friedman@usdoj.gov
   CaseCase
        1:20-sc-03082-BAH
             1:20-sc-03082-BAH
                            Document
                                Document
                                     4 *SEALED*
                                         6-1 FiledFiled
                                                  05/18/21
                                                        03/19/21
                                                             PagePage
                                                                  2 of 22 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 IN RE GRAND JURY SUBPOENA
 GJ2020111968168 AND APPLICATION OF                 SC No. 21-sc-3082
 THE UNITED STATES OF AMERICA FOR
 AN ORDER PURSUANT TO 18 U.S.C. §                   Filed Under Seal
 2705(B)


                                     PROPOSED ORDER

       Having considered the motion to quash subpoena and tO vacate nondisclosure order filed

by Twitter, Inc., as well as the memorandum in opposition filed by the United States, it is hereby

ORDERED that the motion be, and hereby is, DENIED AS MOOT.

       IT IS SO ORDERED.



                                                      ___________________________________
                                                      HON. BERYL A. HOWELL
                                                      CHIEF JUDGE




                                                2
